16902801DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to an application filed on 04/25/2022 in which claims 1 – 20 are pending and presented for examination.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
 	Amended claim 1 recites: 
 	A method performed by at least one processor, the method comprising: 
 	receiving a coded video stream including a picture partitioned into a plurality of sub- pictures, and further including adaptive resolution change (ARC) information that is signaled directly within a header of a sub-picture from among the plurality of sub-pictures, or that is provided within a parameter set and directly referenced in the header; and 
 	adaptively changing resolution of the sub-picture based on the ARC information, 
 	wherein the header is within a network abstraction layer (NAL) unit that has a scope of the sub-picture.

  	Claims 1, 7, 11, 17, and 20 are amended. Claims 1 - 20 were previously rejected under 35 U.S.C. 103 as being unpatentable over Conklin (US 20100296578 Al), in view of Ugur et al. (US 20140219346 Al), hereinafter "Ugur" and in view of Naing et al. (US 20140369415 Al), hereinafter "Naing." 
  	Applicant submits that the combination of cited references does not disclose or suggest "receiving a coded video stream including a picture partitioned into a plurality of sub-pictures, and further including adaptive resolution change (ARC) information that is signaled directly within a header of a sub-picture from among the plurality of sub- pictures, or that is provided within a parameter set and [] referenced in the header ... wherein the header is within a network abstraction layer (NAL) unit that has a scope of the sub-picture," as claimed. 
 	Applicant also submits that the combination of Conklin and Ugur does not disclose or suggest "adaptive resolution change (ARC) information that is signaled directly within a header of a sub-picture from among the plurality of sub-pictures, or that is provided within a parameter set and [] referenced in the header ... wherein the header is within a network abstraction layer (NAL) unit that has a scope of the sub-picture," as claimed. Naing does not cure all deficiencies of Conklin and Ugur. 

Examiner agrees with Applicant’s assessment that the applied references, alone or in any combination, fail to disclose or suggest the features defined by Applicant’s claims. Therefore, all pending claims in this application are in condition for allowance, based on the assessment derived from Applicant’s arguments advanced in the latest communication as dated above.
Examiner concedes that, since further search of the prior art has produced no other references capable of sustaining the rejections as previously established, all pending claims are therefore patentable. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 6:30 am - 7:30 pm (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571)272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
 	Examiner, Art Unit 2487
/LERON BECK/Primary Examiner, Art Unit 2487